Case: 21-30416   Document: 00516543981      Page: 1   Date Filed: 11/14/2022




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              November 14, 2022
                             No. 21-30416                       Lyle W. Cayce
                                                                     Clerk

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Carlos Mario Cantu-Cox,

                                                  Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-30419
                          _____________

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Christopher Cantu-Cox,

                                                  Defendant—Appellant.
Case: 21-30416       Document: 00516543981            Page: 2      Date Filed: 11/14/2022

                                       No. 21-30416
                                   Cons. w/ No. 21-30419


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                    USDC Nos. 2:16-CR-162-1 & 2:16-CR-162-2


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          Carlos and Christopher Cantu-Cox pleaded guilty to a federal drug
   crime. At sentencing, the district court used information regarding a separate
   kidnapping to enhance the Cantu-Coxes’ sentences. The Cantu-Coxes now
   appeal, arguing that the use of information about the kidnapping is barred by
   the Sentencing Guidelines. We AFFIRM.
                                             I
                                             A
          Back in 2016, the Cantu-Coxes ran a methamphetamine operation in
   Houston. In doing so, the couple distributed methamphetamine to New
   Orleans. After a months-long investigation, the federal government arrested
   and charged them with a litany of drug crimes. 1
          After their arrests, the two signed proffer agreements with the
   government. Per the proffers, the Cantu-Coxes were to “fully disclose any
   criminal activity of which [they had] knowledge or in which [they had] been
   involved.” They also needed to be “completely truthful during the proffer”
   and to “make no material misstatements or omissions of fact.” In return, the
   government agreed “not to use any statements made during the proffer . . . at
   sentencing, or in its case-in-chief in this or any other criminal action brought


          1
             Those crimes included: conspiracy to distribute methamphetamine; multiple
   counts of distribution of methamphetamine; multiple counts of attempted distribution of
   methamphetamine; and multiple counts of possession with intention to distribute
   methamphetamine.




                                             2
Case: 21-30416       Document: 00516543981        Page: 3   Date Filed: 11/14/2022




                                    No. 21-30416
                                Cons. w/ No. 21-30419

   against [the Cantu-Coxes].” Specifically exempted, however, were “crimes
   of violence”: the Cantu-Coxes were under no obligation to disclose
   information about those crimes, and the government made clear that “all
   statements made by [the Cantu-Coxes] during the proffer concerning [their]
   role in crimes of violence may be used against [them].” The proffers kicked
   off months of fruitful discussion and fruitful arrests of the Cantu-Coxes’
   drug-dealing colleagues.
                                            B
            But in November 2017 (roughly a year after the Cantu-Coxes’ arrests
   and their first proffer sessions), the government asked the couple to come
   back in to discuss a different matter.
            Twenty months before, law enforcement had found in a Houston
   bayou the body of 18-year-old Vincent Stolese. The federal government’s
   investigation led it to William Farris, an associate of the Cantu-Coxes who,
   in February 2017, informed the government of the couple’s role in Stolese’s
   death.
            When they came back in, the Cantu-Coxes corroborated Farris’ tale
   and painted a fuller picture of what transpired. Stolese and the Cantu-Coxes
   had been friends for some time, and the teenager frequently partook in the
   Cantu-Coxes’ wares. But once, while visiting the Cantu-Coxes in Houston in
   November 2015, Stolese was arrested. The Cantu-Coxes posted some of his
   bond.
            The relationship soured from there. Stolese began missing court
   appearances, so Texas issued a warrant for his arrest. Stolese’s erratic
   behavior led the Cantu-Coxes to conclude that they faced losing their bond
   commitment. They decided to avoid that possibility through self-help:
   offering to give methamphetamine to anyone who helped them find Stolese




                                            3
Case: 21-30416       Document: 00516543981        Page: 4   Date Filed: 11/14/2022




                                    No. 21-30416
                                Cons. w/ No. 21-30419

   and get him back to Texas. Farris, a New Orleans dealer they supplied,
   answered the call. His ex-girlfriend, Kacie Doucet, was connected to Stolese
   on Facebook. At Farris’ direction, she repeatedly messaged Stolese, inviting
   him to meet up for sex. He agreed.
            It was, of course, a ruse. Doucet recruited yet another friend and,
   before the two went to meet with Stolese, the Cantu-Coxes provided them
   with drugs—ketamine and 1,4-butanediol—to slip into Stolese’s drinks.
            They did so and Stolese eventually passed out. The women handed
   him off to the Cantu-Coxes, who began the long haul back to Texas.
   Sometime during that drive, however, the pair realized that Stolese had died.
   The two drove him to their home to await nightfall. When darkness fell, the
   Cantu-Coxes drove him to a bridge in Houston and dumped his body in a
   bayou.
                                         C
            Confessing to the Stolese affair did not end the Cantu-Coxes’
   cooperation—indeed, the two continued to meet with the government for
   two more years. That cooperation led them to testify before a grand jury,
   resulting in the indictment, arrests, and guilty pleas of those involved. In
   exchange for this cooperation, the government agreed not to charge the pair
   in the affair.
            The Cantu-Coxes eventually pleaded guilty to single-count
   superseding informations charging them with conspiracy to possess and
   distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
   841(b)(1)(C), and 846. The plea was supplemented by a new cooperation
   agreement as well as promises by the government not to add any additional
   charges so long as the Cantu-Coxes had truthfully shared details of their
   previous crimes. The plea agreement made clear that the government




                                         4
Case: 21-30416         Document: 00516543981        Page: 5   Date Filed: 11/14/2022




                                      No. 21-30416
                                  Cons. w/ No. 21-30419

   “agreed not to bring any other charges . . . from the [defendants’]
   involvement in a series of events leading to the death of Vincent Stolese,”
   but that such promise did “not apply to any other crimes of violence that the
   [defendants] may have committed.”
              At sentencing, the district court sentenced both to the statutory
   maximum of 240 months, to be followed by five years of supervised release.
   In doing so, the court agreed with the government and found that because the
   Cantu-Coxes failed to share details of Stolese’s death in their original proffer
   sessions, they breached their proffer agreement, and so information about the
   incident could be considered in sentencing. It also found that Stolese’s death
   was “relevant conduct” to the Cantu-Coxes’ drug conspiracy sufficient to
   enhance their sentences. The Cantu-Coxes now appeal (in a consolidated
   case). 2
                                           II
              We review the district court’s application and interpretation of the
   Guidelines de novo and its factual findings for clear error. United States v.
   Barfield, 941 F.3d 757, 761 (5th Cir. 2019). But as to whether the use of
   information to enhance a sentence was a violation of a plea or proffer
   agreement, our standard of review is “not entirely clear.” United States v.
   Ramirez, 799 F. App’x 293, 294 (5th Cir. 2020) (per curiam) (comparing
   United States v. Charon, 442 F.3d 881, 889 (5th Cir. 2006) (de novo), with
   United States v. Gibson, 48 F.3d 876, 878 (5th Cir. 1995) (per curiam) (clear
   error)). We need not clarify that standard here, because as we explain, the
   Cantu-Coxes’ arguments fail under de novo review. See United States v.




              2
           The Cantu-Coxes’ plea agreements had waivers of appeal rights. The
   government chose not to enforce that waiver.




                                            5
Case: 21-30416         Document: 00516543981               Page: 6      Date Filed: 11/14/2022




                                         No. 21-30416
                                     Cons. w/ No. 21-30419

   Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010) (declining to decide between two
   standards because the claim fails under the more lenient review standard).
                                                A
           First, we turn to whether information about the Stolese affair was
   protected by the proffer.
           The Sentencing Guidelines restrict the use in sentencing of
   information the government only gleaned pursuant to a cooperation
   agreement. See U.S.S.G. § 1B1.8. If the agreement stipulates that information
   “will not be used against the defendant, then such information shall not be
   used in determining the applicable guideline range, except to the extent
   provided in the agreement.” Id. § 1B1.8(a).
           Both defendants had a cooperation agreement with the government,
   one that traded “full[] disclos[ure of] any criminal activity of which [they
   had] knowledge or in which [they had] been involved” for a promise to not
   “use any statements made during the proffer by [the defendants] at
   sentencing.” That promise places the proffer under § 1B1.8 and means the
   terms of the agreement control the use of information unless one of § 1B1.8’s
   exceptions apply. 3


           3
               Below, the government argued—and the district court accepted—that an
   exception did apply: namely, that the Cantu-Coxes breached the agreement by failing to
   disclose the affair during their initial proffer sessions. See U.S.S.G. § 1B1.8(b)(4). Now, on
   appeal, the government argues that the affair was exempted from disclosure as a crime of
   violence. Therefore, says the government, the Cantu-Coxes did not breach the agreement
   by failing to disclose it, and the government is not barred from using it in sentencing. The
   Cantu-Coxes argue that we should not consider this new argument. They are right, of
   course, that the general rule is we “do not ordinarily consider issues that are forfeited
   because they are raised for the first time on appeal.” Rollins v. Home Depot USA, 8 F.4th
   393, 398 (5th Cir. 2021). But what the government says the proffer means doesn’t control—
   the language of the proffer itself does. The government’s shifting interpretation does not
   change our ability to read the proffer for ourselves.




                                                 6
Case: 21-30416      Document: 00516543981          Page: 7    Date Filed: 11/14/2022




                                    No. 21-30416
                                Cons. w/ No. 21-30419

          “Nonprosecution agreements [like proffers or pleas deals] are
   contractual in nature” and are thus interpreted “in accordance with general
   principles of contract law.” United States v. Cantu, 185 F.3d 298, 302 (5th
   Cir. 1999). When doing so, the court “looks to the language of the contract,
   unless ambiguous, to determine the intention of the parties.” United States v.
   Long, 722 F.3d 257, 262 (5th Cir. 2013) (quotations and citation omitted).
   Even if circumstances surrounding the agreement “might indicate the intent
   of the parties, parol evidence is inadmissible to prove the meaning of an
   unambiguous [proffer] agreement.” Id. (quotations and citation omitted). So
   if the agreement is unambiguous, the court should “not look beyond the four
   corners of the document.” Id.
          A contract is ambiguous when it “is fairly susceptible to more than
   one interpretation.” See United States v. Powell, 574 F. App’x 390, 395 (5th
   Cir. 2014) (per curiam) (citing United States v. Harris, 434 F.3d 767, 770 (5th
   Cir. 2005)). The court should seek to determine the defendant’s “reasonable
   understanding of the agreement and [construe] ambiguity against the
   Government.” United States v. Farias, 469 F.3d 393, 397 (5th Cir. 2006)
   (quotations and citation omitted).
          How the proffer handles information regarding “crimes of violence”
   is unambiguous. First, the agreement directs:
          2. Truthfulness: Your client acknowledges he must be
          completely truthful during the proffer and agrees to make no
          material misstatements or omissions of fact. He understands
          that he is obligated to fully disclose any criminal activity of
          which he has knowledge or in which he has been involved.
   In the abstract, this provision clearly applies to the Stolese affair: drugging,
   kidnapping, and then disposing of someone is clearly “criminal activity” the
   Cantu-Coxes knew of and were involved in.




                                          7
Case: 21-30416       Document: 00516543981          Page: 8      Date Filed: 11/14/2022




                                     No. 21-30416
                                 Cons. w/ No. 21-30419

          The proffer then states:
          5. Use of the information provided during the proffer: The
          government agrees not to use any statements made during the
          proffer by your client at sentencing, . . . unless such action is for
          the offense of perjury, false statements, or obstruction of
          justice based upon statements made during the proffer.
   It goes on to clarify:
          9. Sentencing Information: . . . Pursuant to U.S.S.G.
          § 1B1.8 . . . the proffer may not be used to determine the
          appropriate guideline sentence, except as stated in the
          Impeachment paragraph above.
   That impeachment paragraph carves out an exception to the use of disclosed
   information:
          6. Impeachment: The government reserves the right to use
          any statement made by your client during the proffer on cross-
          examination of him, should he appear as a defendant or witness
          in any judicial proceeding, and on cross-examination of any
          witness he may call in any judicial proceeding. The government
          also reserves the right to use these statements in a rebuttal case
          against your client regardless of whether he testifies in his own
          defense.
   Read together, then, the Cantu-Coxes had to share any crimes they knew of
   or participated in, and in exchange, the government wouldn’t use that
   information against them at sentencing (or in a criminal case), except to
   either impeach them or their witnesses, use in a rebuttal case, or bring
   separate charges for perjury or obstruction of justice.
          But the proffer also says:
          7. Crimes of Violence: The terms of this agreement do not
          apply to any crimes of violence committed by your client, and
          all statements made by your client during the proffer concerning
          his role in crimes of violence may be used against him.



                                           8
Case: 21-30416      Document: 00516543981          Page: 9     Date Filed: 11/14/2022




                                     No. 21-30416
                                 Cons. w/ No. 21-30419

   This paragraph leaves no doubt that the proffer’s terms (including the
   requirement to be truthful, the promise of use immunity, and the carve-out
   for impeachment) are not applicable to crimes of violence. They are wholly
   exempted from the proffer’s general scheme (i.e., tell the truth and we won’t
   use it against you except to prove you’re lying). No other requirement of the
   proffer, for either party, applies to information about a crime of violence.
          The Cantu-Coxes suggest a different reading. They say that
   paragraph 9 makes explicit that the only way anything can be used against
   them in sentencing is pursuant to the impeachment paragraph. According to
   them, then, the crimes of violence exception “does not apply to the
   determination of the appropriate sentencing guideline, but that the
   impeachment exception does.”
          We find that reading unreasonable. The crime-of-violence paragraph
   explicitly exempts it from any other requirement in the proffer. While the
   impeachment paragraph is an exception to the promise not to use information
   against the Cantu-Coxes, so is the crimes-of-violence paragraph. It explains
   that anything that they say regarding a crime of violence can be used against
   them. The Cantu-Coxes’ reading instead exempts crimes-of-violence
   information from some terms but not others. Implicitly, they suggest that
   crimes of violence are exempted from the requirement of disclosure and from
   the promise to not bring future charges, but not from the promise to not use
   the information in sentencing. The Cantu-Coxes do not explain why the
   provisions should be inconsistently applied, especially when the paragraph
   itself makes clear that no other term applies to that sort of information.
          The proffer is clear: information about crimes of violence can be used
   against the Cantu-Coxes. So, does information about the Stolese affair
   concern a “crime of violence”? Indeed, it does.




                                          9
Case: 21-30416        Document: 00516543981              Page: 10       Date Filed: 11/14/2022




                                         No. 21-30416
                                     Cons. w/ No. 21-30419

           “Crime of violence” is not defined in the proffer. But “whether the
   language is contractual, as here, or statutory, we give words their ordinary,
   natural meaning.” Weaver v. Metro. Life Ins. Co., 939 F.3d 618, 626 (5th Cir.
   2019). It is painfully obvious that kidnapping someone is a crime. Here, it is
   also a violent one. In ordinary parlance, “violence” means the “deliberate
   exercise of physical force against a person.” Violence, Oxford English
   Dictionary (2014). Stolese’s kidnapping fits the bill: the Cantu-Coxes
   orchestrated Stolese’s fatal drugging, whereby his body was loaded into a car,
   driven across state lines, and then thrown off a bridge. It is difficult to imagine
   how one could drug and kidnap another without physical force. Therefore,
   under the natural meaning of the phrase, Stolese’s kidnapping was a crime of
   violence. 4
           In sum, the proffer is clear: statements regarding crimes of violence
   can be used against the Cantu-Coxes. And the Stolese affair involved a crime
   of violence. Thus, its use in sentencing was not barred by the proffer, and so
   the district court did not err in considering it.
                                               B

           Because we conclude that the information regarding the Stolese affair
   was not protected by the proffer, we must determine whether it involves
   “relevant conduct.”



           4
             The government also briefly discusses a prior case where we concluded that
   kidnapping that results in death (as here) was a crime of violence allowing sentencing
   enhancement under 18 U.S.C. § 924(c). See generally In re Hall, 979 F.3d 339 (5th Cir.
   2020). Notwithstanding the shaky foundation In re Hall stands on after Borden v. United
   States, 141 S. Ct. 1817 (2021), there is no indication that the parties intended “crime of
   violence” in the proffer to import the statutory term of art, complete with its categorical-
   approach baggage. We decline to import it ourselves, even if doing so would further
   underline our conclusion here.




                                               10
Case: 21-30416        Document: 00516543981               Page: 11       Date Filed: 11/14/2022




                                         No. 21-30416
                                     Cons. w/ No. 21-30419

           When calculating the appropriate guideline range, the district court
   may consider acts outside those underlying the offense of conviction only
   when those acts constitute “relevant conduct.” U.S.S.G. § 1B1.3. The
   district court’s determination of relevant conduct is a factual finding
   reviewed for clear error. Barfield, 941 F.3d at 761. This court should only
   overturn the district court’s factual findings “if a review of all the evidence
   leaves [it] with the definite and firm conviction that a mistake has been
   committed.” Id. at 761–62 (quotations and citation omitted). If instead, the
   finding is plausible considering the record, it is not clearly erroneous. Id.
   What matters, at base, is that “[c]ourts are to consider more than the offense
   of conviction itself in fitting the sentence to the crime and the criminal.”
   United States v. Levario-Quiroz, 161 F.3d 903, 906 (5th Cir. 1998).
           The Guidelines “provide[] different definitions of relevant conduct
   based on the defendant’s offense of conviction.” United States v. Deckert, 993
   F.3d 399, 401 (5th Cir. 2021). Several different provisions are at play here.
           First, relevant conduct includes any act “committed, . . . commanded,
   induced, procured, or willfully caused by the defendant” “during the
   commission of the offense of conviction,” or “in preparation for that
   offense . . . .” U.S.S.G. § 1B1.3(a)(1)(A). 5 Second, with respect to any
   “jointly undertaken criminal activity” relevant conduct includes any act “of
   others that were within the scope of the jointly undertaken criminal activity,
   in furtherance of that criminal activity, and reasonably foreseeable in


           5
              The second half of this definition (and of § 1B1.3(a)(1)(B))—“that occurred
   during the commission of the offense of conviction, in preparation for that offense, or in
   the course of attempting to avoid detection or responsibility for that offense”—is what is
   often called the “trailing clause” of subsection (a)(1). Deckert, 993 F.3d at 402. It is not
   directly a part of either (a)(1)(A)’s or (a)(1)(B)’s text but has been held to be incorporated
   into both. Id. The trailing clause is not incorporated, however, into the requirements of
   § 1B1.3(a)(2). Id. at 404.




                                                11
Case: 21-30416        Document: 00516543981              Page: 12        Date Filed: 11/14/2022




                                         No. 21-30416
                                     Cons. w/ No. 21-30419

   connection with that criminal activity; that occurred during the commission
   of the offense of conviction, in preparation for that offense . . . .” Id.
   § 1B1.3(a)(1)(B). Third, with respect to groupable offenses under § 3D1.2(d),
   relevant conduct includes “all acts and omissions described in subdivisions
   (1)(A) and (1)(B) above that were part of the same course of conduct or
   common scheme or plan as the offense of conviction[.]” Id. § 1B1.3(a)(2).
   Section 3D1.2(d) requires grouping of “[a]ll counts involving substantially
   the same harm . . . [w]hen the offense level is determined largely on the basis
   of the total amount of harm or loss, the quantity of a substance involved, or
   some other measure of aggregate harm, . . . .”
           Regardless of which definition applies, “all harm that resulted from
   the acts and omissions . . . and all harm that was the object of such acts and
   omissions” is considered relevant. Id. § 1B1.3(a)(3).
           As noted, the Cantu-Coxes pleaded guilty to a single count of
   conspiring to possess and distribute a quantity of methamphetamine. 6 The
   base offense level for that crime is set by U.S.S.G. § 2D1.1. Section 2D1.1, a
   groupable offense, includes a cross reference provision. That provision
   directs that “[i]f a victim was killed under circumstances that would
   constitute murder . . . , apply § 2A1.1 (First Degree Murder) or § 2A1.2
   (Second Degree Murder), as appropriate” if that results in a greater offense
   level than under § 2D1.1 itself. Id. § 2D1.1(d)(1).
           In calculating the Cantu-Coxes’ guideline range, the district court first
   determined that because they “committed, aided, abetted, counseled,
   commanded, induced, procured, or willfully caused” the Stolese affair, it
   constituted relevant conduct under section (a)(1)(A). It also found that


           6
            It bears repeating that the facts of this case are not in dispute. The court adopted
   the undisputed findings of the factual basis.




                                                12
Case: 21-30416     Document: 00516543981          Page: 13     Date Filed: 11/14/2022




                                    No. 21-30416
                                Cons. w/ No. 21-30419

   because it was “is in furtherance of the jointly undertaken criminal activity,”
   (seemingly under section (a)(1)(B)(ii), though that was not made explicit), it
   also constituted relevant conduct. The court noted that the Stolese affair
   occurred during the same time period as the drug conspiracy, and involved
   the same drug (i.e., methamphetamine, which the Cantu-Coxes used to pay
   their co-conspirators for their help). All told, the district court concluded it
   could consider the Stolese affair, which then invoked the cross-reference
   provision in § 2D1.1 and set the appropriate offense level pursuant to § 2A1.1
   (first degree murder)—ending at a calculation of 43.
          Our stage is now set. The Cantu-Coxes argue that the court erred in
   considering the Stolese affair relevant conduct to their drug conspiracy. First,
   they argue that the court applied an erroneous understanding of § 1B1.3(a),
   conflating the two definitions under section (a)(1) and failing to make the
   requisite factual findings under either. They claim the court merely found
   that they committed and induced the event (per section (a)(1)(A)) and that it
   was in furtherance of their conspiracy (per section (a)(1)(B)(ii)), but made no
   finding about the other prongs of section (a)(1)(B) or any finding that the
   affair “occurred during the commission of the offense of conviction, in
   preparation for that offense, or in the course of attempting to avoid detection
   or responsibility for that offense.”
          We need not address those arguments, however, because the Stolese
   affair is properly considered relevant conduct under section (a)(2). See United
   States v. Hankton, 875 F.3d 786, 793 (5th Cir. 2017) (noting that the court, in
   its discretion, can affirm on an alternative basis supported by the record). As
   mentioned, relevant conduct under section (a)(2) includes “all acts and
   omissions described in subdivisions (1)(A) and (1)(B) above that were part of
   the same course of conduct or common scheme or plan as the offense of
   conviction[.]” That “includes acts that were part of the common drug-




                                          13
Case: 21-30416       Document: 00516543981             Page: 14      Date Filed: 11/14/2022




                                        No. 21-30416
                                    Cons. w/ No. 21-30419

   trafficking scheme.” Deckert, 993 F.3d at 404. “Conduct is part of a common
   scheme or plan if it is substantially connected to the offense of conviction by
   at least one common factor, such as common victims, common accomplices,
   common purpose, or similar modus operandi.” Id. (alterations adopted)
   (quotations and citation omitted). And in drug cases, “this circuit has broadly
   defined what constitutes ‘the same course of conduct’ or ‘common scheme
   or plan.’” Barfield, 941 F.3d at 763 (citation omitted).
           The Cantu-Coxes clearly committed, induced, and counseled on the
   exchange of methamphetamine for Stolese’s kidnapping and return. See
   § 1B1.3(a)(1)(A). We must decide, then, if doing so was “part of the same
   course of conduct or common scheme or plan as the offense of conviction.”
   We hold that it is.
           First, the two overlap in time. The Cantu-Coxes’ factual basis
   indicates that their drug conspiracy ran from sometime before January 1,
   2016, until at least August 2016. The Stolese affair occurred during February
   of that year. Next, the two share a common accomplice. Farris was a New
   Orleans drug dealer supplied by the Cantu-Coxes during their conspiracy.
   They again supplied him with methamphetamine in payment for his help
   capturing Stolese. 7 Thus, the Cantu-Coxes possessed methamphetamine
   (just like their offense of conviction), offered it in personal quantities to a
   dealer in New Orleans they’d previously supplied (just like their offense of
   conviction), and distributed it to that dealer in exchange for payment—
   Stolese himself—(just like their offense of conviction).



           7
             The Cantu-Coxes argue that Farris was not an indicted co-conspirator to their
   conspiracy, and so was not a common accomplice. But the district court nevertheless found
   (by adopting the Cantu-Coxes’ signed factual basis) that they were Farris’
   methamphetamine supplier. Just because Farris was never indicted does not mean he was
   not, factually, a common accomplice.




                                              14
Case: 21-30416      Document: 00516543981           Page: 15      Date Filed: 11/14/2022




                                      No. 21-30416
                                  Cons. w/ No. 21-30419

          Nothing the Cantu-Coxes cite convinces us otherwise. They point to
   United States v. Wall, 180 F.3d 641 (5th Cir. 1999), for the proposition that
   using a drug as a personal currency is not relevant conduct to distribution.
   Wall involved nothing of the sort. Instead, Wall concludes that a drug crime,
   occurring five years after the offense of conviction, and lacking a common
   supplier, destination, or modus operandi, could not be considered relevant
   conduct. Id. at 645–46. The only thing the two offenses had in common, said
   the court, was that they involved marijuana. Id. at 646. Here, however, the
   drug is the same, the destination (either New Orleans generally or Farris
   specifically) is the same, and the general modus operandi is the same. See also
   United States v. Rhine, 583 F.3d 878 (5th Cir. 2009) (finding dissimilar a large-
   scale distribution ring from possession with intent to distribute a small
   amount of cocaine when the two acts—unlike here—did not share a common
   accomplice or timeline).
          Similarly distinguishable are the Cantu-Coxes’ cases indicating
   possession of a drug is not necessarily relevant conduct to distribution. See, e.g.,
   Jansen v. United States, 369 F.3d 237, 247 (3d Cir. 2004); United States v.
   Williams, 247 F.3d 353, 358 (2d Cir. 2001). The Cantu-Coxes did not merely
   possess methamphetamine here. They distributed it to Farris in return for
   help in drugging and kidnapping Stolese.
          The Cantu-Coxes also argue that their objective in the Stolese affair—
   to get Stolese back to Texas to turn him in to the authorities—differed from
   the objective of their methamphetamine conspiracy. But a common purpose
   is only one factor courts consider. That the two differed in their ultimate
   objective is not fatal to a finding of relevant conduct. See United States v.
   Bethley, 973 F.2d 396, 401 (5th Cir. 1992).
          They further argue that giving methamphetamine to Farris was
   harmful to their conspiracy because it removed from their possession meth




                                           15
Case: 21-30416       Document: 00516543981            Page: 16      Date Filed: 11/14/2022




                                       No. 21-30416
                                   Cons. w/ No. 21-30419

   they would have otherwise distributed. But the methamphetamine left their
   possession because they distributed it to Farris. The actual conduct is the
   same: they had methamphetamine in their possession and gave it to someone
   else in return for something of value (either money, or Stolese).
          All told, we conclude the Stolese affair involved conduct induced and
   committed by the Cantu-Coxes as part of their common drug-trafficking
   scheme. The harm that resulted from that conduct—Stolese’s death—was
   properly considered relevant by the district court. See § 1B1.3(a)(3). 8
                                            III

          The Cantu-Coxes’ sentences are AFFIRMED.




          8
             The Cantu-Coxes argue that murder cannot be considered a “groupable
   offense.” That is true, but the Cantu-Coxes’ distribution of methamphetamine to Farris—
   and any attendant harm from that distribution—is groupable.




                                             16